 

EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into by and between Stephen M. Donovan (the
“Executive”) and LATTICE SEMICONDUCTOR CORPORATION, a Delaware corporation (the
“Company”) as of November 1, 2005 (the “Effective Date”).

 


1.                                      DUTIES AND SCOPE OF EMPLOYMENT.


 


(A)                                 POSITION.  FOR THE TERM OF HIS EMPLOYMENT
UNDER THIS AGREEMENT (“EMPLOYMENT”), THE EXECUTIVE WILL SERVE AS THE CORPORATE
VICE PRESIDENT, SALES (“CVP-S”).  THE EXECUTIVE SHALL REPORT DIRECTLY TO THE
COMPANY’S CHIEF EXECUTIVE OFFICER (THE “CEO”) OR TO AN EXECUTIVE OFFICER
DESIGNATED BY THE CEO.  EXECUTIVE WILL RENDER SUCH BUSINESS AND PROFESSIONAL
SERVICES IN THE PERFORMANCE OF HIS DUTIES, CONSISTENT WITH THE EXECUTIVE’S
POSITION WITHIN THE COMPANY, AS WILL REASONABLY BE ASSIGNED TO HIM BY THE CEO
OR, IF APPLICABLE, SUCH EXECUTIVE OFFICER DESIGNATED BY THE CEO.


 


(B)                                 OBLIGATIONS.  THE EXECUTIVE SHALL HAVE SUCH
DUTIES, AUTHORITY AND RESPONSIBILITIES THAT ARE COMMENSURATE WITH BEING AN
EXECUTIVE OFFICER.  DURING THE TERM OF HIS EMPLOYMENT, THE EXECUTIVE WILL DEVOTE
EXECUTIVE’S FULL BUSINESS EFFORTS AND TIME TO THE COMPANY.  FOR THE DURATION OF
HIS EMPLOYMENT, EXECUTIVE AGREES NOT TO ACTIVELY ENGAGE IN ANY OTHER EMPLOYMENT,
OCCUPATION, OR CONSULTING ACTIVITY FOR ANY DIRECT OR INDIRECT REMUNERATION
WITHOUT THE PRIOR APPROVAL OF THE BOARD OF DIRECTORS (THE “BOARD”) (WHICH
APPROVAL WILL NOT BE UNREASONABLY WITHHELD); PROVIDED, HOWEVER, THAT EXECUTIVE
MAY, WITHOUT THE APPROVAL OF THE BOARD, SERVE IN ANY CAPACITY WITH ANY CIVIC,
EDUCATIONAL, OR CHARITABLE ORGANIZATION, PROVIDED SUCH SERVICES DO NOT INTERFERE
WITH EXECUTIVE’S OBLIGATIONS TO THE COMPANY.  EXECUTIVE SHALL PERFORM HIS DUTIES
PRIMARILY AT THE COMPANY’S CORPORATE FACILITY IN HILLSBORO, OREGON.


 


(C)                                  EFFECTIVE DATE.  THE EXECUTIVE SHALL
COMMENCE FULL-TIME EMPLOYMENT AS CVP-S UNDER THIS AGREEMENT ON THE EFFECTIVE
DATE.


 


2.                                      CASH AND INCENTIVE COMPENSATION.


 


(A)                                 SALARY.  AS OF JULY 3, 2005 AND THEREAFTER,
THE COMPANY SHALL PAY EXECUTIVE AS COMPENSATION FOR HIS SERVICES A BASE SALARY
AT A GROSS ANNUAL RATE OF NOT LESS THAN $227,115 (SUCH ANNUAL SALARY, AS IS THEN
IN EFFECT, TO BE REFERRED TO HEREIN AS “BASE SALARY”).  THE BASE SALARY WILL BE
PAID PERIODICALLY IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES AND
BE SUBJECT TO THE USUAL, REQUIRED WITHHOLDINGS, PROVIDED, HOWEVER, THAT
EXECUTIVE SHALL RECEIVE PRO-RATA PAYMENTS OF BASE SALARY NO LESS FREQUENTLY THAN
ONCE PER MONTH.  EXECUTIVE’S BASE SALARY WILL BE SUBJECT TO REVIEW BY THE
COMPENSATION COMMITTEE OF THE BOARD (THE “COMMITTEE”) NOT LESS THAN ANNUALLY,
AND ADJUSTMENTS WILL BE MADE IN THE DISCRETION OF THE COMMITTEE.

 

1

--------------------------------------------------------------------------------


 


(B)                                 INCENTIVE BONUSES.  FOR THE COMPANY’S 2005
FISCAL YEAR (WHICH ENDS ON DECEMBER 31, 2005) THE EXECUTIVE SHALL BE ELIGIBLE TO
RECEIVE AN ANNUAL FISCAL YEAR INCENTIVE BONUS OF UP TO $40,000 (THE “2005
BONUS”).  50% OF THE 2005 BONUS (THE “FIRST HALF-2005 BONUS”) SHALL BE EARNED ON
DECEMBER 30, 2005 IF EXECUTIVE IS AN EMPLOYEE OF THE COMPANY ON SUCH DATE.  THE
REMAINING 50% OF THE 2005 BONUS SHALL BE EARNED BASED ON THE ACHIEVEMENT OF
PERFORMANCE OBJECTIVES THAT ARE MUTUALLY AGREED UPON IN WRITING BY THE COMMITTEE
AND EXECUTIVE.  THE EARNED PORTION OF THE 2005 BONUS SHALL BE PAID TO EXECUTIVE
IN CASH NO LATER THAN 45 DAYS AFTER THE END OF THE COMPANY’S 2005 FISCAL YEAR.


 


FOR COMPANY’S FISCAL YEARS 2006 AND BEYOND, EXECUTIVE SHALL BE A PARTICIPANT IN
AN EXECUTIVE BONUS PLAN THAT SHALL BE ESTABLISHED BY THE COMPANY (THE “EBP”). 
UNDER THE EBP, EXECUTIVE SHALL BE ELIGIBLE TO BE CONSIDERED FOR AN ANNUAL FISCAL
YEAR INCENTIVE BONUS OF 30% OF EXECUTIVE’S BASE SALARY AS OF THE BEGINNING OF
SUCH FISCAL YEAR OR SUCH HIGHER FIGURE THAT THE COMMITTEE MAY SELECT (SUCH
ANNUAL AMOUNT IS THE “TARGET BONUS”).  THE TARGET BONUS SHALL BE AWARDED BASED
UPON THE ACHIEVEMENT OF SPECIFIC MILESTONES THAT WILL BE MUTUALLY AGREED UPON BY
THE COMMITTEE AND EXECUTIVE NO LATER THAN 45 DAYS AFTER THE START OF EACH FISCAL
YEAR (THE “TARGET BONUS MILESTONES”).  FOR SUPERIOR ACHIEVEMENT OF THE TARGET
BONUS MILESTONES, EXECUTIVE MAY EARN A MAXIMUM ANNUAL FISCAL YEAR INCENTIVE
BONUS OF UP TO 250% OF EXECUTIVE’S TARGET BONUS.  CASH PAYMENT FOR EACH FISCAL
YEAR’S TARGET BONUS ACTUALLY EARNED SHALL BE MADE TO EXECUTIVE NO LATER THAN 45
DAYS AFTER THE END OF THE APPLICABLE FISCAL YEAR.


 


(C)                                  TERMS OF COMPANY COMPENSATORY EQUITY
AWARDS.  EXECUTIVE SHALL BE ELIGIBLE FOR GRANTS OF OPTIONS TO PURCHASE SHARES OF
THE COMPANY’S COMMON STOCK OR OTHER COMPANY EQUITY (ANY PRIOR OR FUTURE
COMPENSATORY EQUITY GRANTS TO EXECUTIVE SHALL BE COLLECTIVELY REFERRED TO HEREIN
AS “COMPENSATORY EQUITY”) AT TIMES AND IN SUCH AMOUNTS AS DETERMINED BY THE
COMMITTEE.  ALL FUTURE GRANTS OF COMPENSATORY EQUITY (AND THE ISSUANCE OF ANY
UNDERLYING SHARES) TO EXECUTIVE SHALL BE: (I) ISSUED PURSUANT TO AN APPLICABLE
STOCKHOLDER-APPROVED PLAN AND (II) ISSUED PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES
ACT OF 1933 AS AMENDED.  ACCELERATED VESTING OF COMPENSATORY EQUITY MAY OCCUR:
(X) PURSUANT TO THE TERMS OF THIS AGREEMENT AND IN ADDITION (Y) PURSUANT TO THE
TERMS OF THE PLAN AND ANY APPLICABLE COMPENSATORY EQUITY AGREEMENT.  EXECUTIVE
MAY ELECT TO ESTABLISH A TRADING PLAN IN ACCORDANCE WITH RULE 10B5-1 OF THE
SECURITIES EXCHANGE ACT OF 1934 FOR ANY OF HIS COMPENSATORY EQUITY SHARES,
PROVIDED, HOWEVER, THAT SUCH TRADING PLAN MUST COMPLY WITH ALL OF THE
REQUIREMENTS FOR THE SAFE HARBOR UNDER RULE 10B5-1 AND MUST BE EITHER
(I) APPROVED BY THE BOARD (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD) OR
(II) APPROVED IN ACCORDANCE WITH ANY RULE 10B5-1 TRADING PLAN POLICY THE COMPANY
MAY SUBSEQUENTLY IMPLEMENT.


 


(D)                                 SERVICE DEFINITION.  FOR PURPOSES OF THIS
AGREEMENT AND EXECUTIVE’S COMPENSATORY EQUITY, “SERVICE” SHALL MEAN SERVICE BY
THE EXECUTIVE AS AN EMPLOYEE AND/OR CONSULTANT OF THE COMPANY (OR ANY SUBSIDIARY
OR PARENT OR AFFILIATED ENTITY OF THE COMPANY) AND/OR SERVICE BY THE EXECUTIVE
AS A MEMBER OF THE BOARD.


 


3.                                      VACATION AND EMPLOYEE BENEFITS.  DURING
THE TERM OF HIS EMPLOYMENT, THE EXECUTIVE SHALL ACCRUE PAID VACATION ANNUALLY IN
ACCORDANCE WITH THE COMPANY’S STANDARD VACATION POLICY.  DURING THE TERM OF HIS
EMPLOYMENT, THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ANY EMPLOYEE
BENEFIT PLANS OR ARRANGEMENTS MAINTAINED BY THE COMPANY ON NO LESS

 

2

--------------------------------------------------------------------------------


 


FAVORABLE TERMS THAN FOR OTHER COMPANY EXECUTIVES, SUBJECT IN EACH CASE TO THE
GENERALLY APPLICABLE TERMS AND CONDITIONS OF THE PLAN OR ARRANGEMENT IN QUESTION
AND TO THE DETERMINATIONS OF ANY PERSON OR COMMITTEE ADMINISTERING SUCH PLAN OR
ARRANGEMENT.


 


4.                                      BUSINESS EXPENSES.  DURING THE TERM OF
HIS EMPLOYMENT, THE EXECUTIVE SHALL BE AUTHORIZED TO INCUR NECESSARY AND
REASONABLE TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES IN CONNECTION WITH
HIS DUTIES HEREUNDER.  THE COMPANY SHALL PROMPTLY REIMBURSE THE EXECUTIVE FOR
SUCH EXPENSES UPON PRESENTATION OF APPROPRIATE SUPPORTING DOCUMENTATION, ALL IN
ACCORDANCE WITH THE COMPANY’S GENERALLY APPLICABLE POLICIES.  THE COMPANY SHALL
ALSO TIMELY PAY (OR CONTINUE TO TIMELY PAY, AS APPLICABLE) FOR ALL OF
EXECUTIVE’S HOME TELECOMMUNICATIONS PHONE AND FACSIMILE LINES AND REIMBURSE
EXECUTIVE FOR HIS ACTUAL MOBILE PHONE COSTS ON A MONTHLY BASIS (NOT TO EXCEED
$200 PER MONTHLY BILL).


 


5.                                      TERM OF EMPLOYMENT.


 


(A)                                 BASIC RULE. THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT WITH OR WITHOUT CAUSE, BY GIVING THE EXECUTIVE 30 DAYS
ADVANCE NOTICE IN WRITING.  THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT BY GIVING
THE COMPANY 30 DAYS ADVANCE NOTICE IN WRITING.  THE EXECUTIVE’S EMPLOYMENT SHALL
TERMINATE AUTOMATICALLY IN THE EVENT OF HIS DEATH.


 


(B)                                 EMPLOYMENT AT WILL.  THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY SHALL BE “AT WILL,” MEANING THAT EITHER THE
EXECUTIVE OR THE COMPANY SHALL BE ENTITLED TO TERMINATE THE EXECUTIVE’S
EMPLOYMENT AT ANY TIME AND FOR ANY REASON, WITH OR WITHOUT CAUSE.  THIS
AGREEMENT SHALL CONSTITUTE THE FULL AND COMPLETE AGREEMENT BETWEEN THE EXECUTIVE
AND THE COMPANY ON THE “AT WILL” NATURE OF THE EXECUTIVE’S EMPLOYMENT, WHICH MAY
ONLY BE CHANGED IN AN EXPRESS WRITTEN AGREEMENT SIGNED BY THE EXECUTIVE AND A
MEMBER OF THE BOARD.


 


(C)                                  RIGHTS UPON TERMINATION.  UPON THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, THE EXECUTIVE SHALL BE ENTITLED TO
THE COMPENSATION, BENEFITS AND REIMBURSEMENTS DESCRIBED IN THIS AGREEMENT FOR
THE PERIOD ENDING AS OF THE EFFECTIVE DATE OF THE TERMINATION (THE “TERMINATION
DATE”).  UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE
EXECUTIVE SHALL RECEIVE THE FOLLOWING PAYMENTS ON THE TERMINATION DATE: (I) ALL
UNPAID SALARY AND UNPAID VACATION ACCRUED THROUGH THE TERMINATION DATE, (II) ANY
UNPAID, BUT EARNED AND ACCRUED INCENTIVE BONUS FOR ANY COMPLETED APPLICABLE
BONUS DETERMINATION PERIOD UNDER THE EBP (WHETHER PAID QUARTERLY, ANNUALLY OR AS
MIGHT OTHERWISE BE ESTABLISHED UNDER THE EBP) WHICH HAS NOT YET BEEN PAID ON THE
TERMINATION DATE AND (III) ANY UNREIMBURSED BUSINESS EXPENSES.  EXECUTIVE MAY
ALSO BE ELIGIBLE FOR OTHER POST-EMPLOYMENT PAYMENTS AND BENEFITS AS PROVIDED IN
THIS AGREEMENT.


 


6.                                      TERMINATION BENEFITS.


 


(A)                                 SEVERANCE PAY.  IF THERE IS AN INVOLUNTARY
TERMINATION (AS DEFINED BELOW) OF EXECUTIVE’S EMPLOYMENT, THEN THE COMPANY SHALL
PAY THE EXECUTIVE AN AMOUNT EQUAL TO 1.0 TIMES EXECUTIVE’S THEN BASE SALARY,
PLUS UP TO 1.0 TIMES EXECUTIVE’S THEN TARGET BONUS AMOUNT (ADJUSTED PRO RATA ON
A MONTHLY BASIS DEPENDING UPON THE MONTH IN WHICH THE INVOLUNTARY TERMINATION
MAY OCCUR) (COLLECTIVELY IN THE AGGREGATE, THE “CASH SEVERANCE”).  IN ADDITION,
IF NOT

 

3

--------------------------------------------------------------------------------


 


PREVIOUSLY PAID TO EXECUTIVE, HE SHALL ALSO RECEIVE THE FIRST HALF-2005 BONUS. 
SUCH CASH SEVERANCE (AND FIRST HALF-2005 BONUS IF APPLICABLE) SHALL BE MADE IN A
SINGLE LUMP SUM CASH PAYMENT TO EXECUTIVE ON THE EFFECTIVE DATE OF THE
SEPARATION AGREEMENT REFERENCED IN SECTION 8(A).  EXECUTIVE SHALL ALSO BE
ENTITLED TO RECEIVE THE BENEFITS PROVIDED IN SECTIONS 6(B) AND 6(C) AND, IF
APPLICABLE, 6(D).


 


(B)                                 HEALTH INSURANCE.  IF SUBSECTION (A) ABOVE
APPLIES, AND IF EXECUTIVE ELECTS TO CONTINUE HEALTH INSURANCE COVERAGE UNDER THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985 (“COBRA”) FOLLOWING THE
TERMINATION OF HIS EMPLOYMENT, THEN THE COMPANY SHALL PAY EXECUTIVE’S MONTHLY
PREMIUM UNDER COBRA UNTIL THE EARLIEST OF (I) TWELVE MONTHS AFTER THE
TERMINATION DATE OR (II) THE DATE WHEN EXECUTIVE COMMENCES RECEIVING
SUBSTANTIALLY EQUIVALENT HEALTH INSURANCE COVERAGE IN CONNECTION WITH NEW
EMPLOYMENT.


 


(C)                                  EQUITY VESTING.  IF SUBSECTION (A) ABOVE
APPLIES, THEN EXECUTIVE WILL BE VESTED ONLY IN THAT NUMBER OF SHARES OF COMPANY
COMMON STOCK UNDER ALL OF EXECUTIVE’S OUTSTANDING COMPENSATORY EQUITY AS ARE
ACTUALLY VESTED AS OF THE TERMINATION DATE ACCORDING TO THE TERMS OF SUCH
COMPENSATORY EQUITY ARRANGEMENTS.


 


(D)                                 EFFECT OF CHANGE IN CONTROL.  IF THE COMPANY
IS SUBJECT TO A CHANGE IN CONTROL (AS DEFINED BELOW) AND IF THERE IS AN
INVOLUNTARY TERMINATION OF EXECUTIVE’S EMPLOYMENT IN CONNECTION WITH SUCH CHANGE
IN CONTROL (IT WILL AUTOMATICALLY BE DEEMED TO BE IN CONNECTION WITH THE CHANGE
IN CONTROL IF THERE IS AN INVOLUNTARY TERMINATION DURING THE PERIOD COMMENCING
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL AND EXTENDING THROUGH THE DATE THAT
IS 24 MONTHS AFTER THE CHANGE IN CONTROL): (X) EXECUTIVE SHALL IMMEDIATELY VEST
IN (AND THE COMPANY’S RIGHT TO REPURCHASE, IF APPLICABLE, SHALL LAPSE
IMMEDIATELY AS TO) ALL OF EXECUTIVE’S COMPENSATORY EQUITY, (Y) THE AMOUNT OF THE
CASH SEVERANCE IN SECTION 6(A) SHALL BE INCREASED SUCH THAT WHILE THE EXECUTIVE
SHALL STILL RECEIVE 1.0 TIMES BASE SALARY, HE SHALL RECEIVE IN ADDITION 1.0
TIMES TARGET BONUS (WITH NO PRO RATION), AND (Z) THE DURATION OF COBRA COVERAGE
IN SECTION 6(B) SHALL CONTINUE TO BE FOR 12 MONTHS.  THE COMPANY’S OBLIGATION TO
CONTINUE TO PROVIDE SECTION 6(B) BENEFITS SHALL NOT BE RELIEVED MERELY BECAUSE
THE LEGALLY REQUIRED MINIMUM PERIOD FOR PROVIDING COBRA CONTINUATION COVERAGE IS
FOR A SHORTER PERIOD THAN 12 MONTHS.


 


(E)                                  EXCISE TAX GROSS-UP.  IN THE EVENT THAT THE
BENEFITS PROVIDED FOR IN THIS AGREEMENT (I) CONSTITUTE “PARACHUTE PAYMENTS”
WITHIN THE MEANING OF SECTION 280G OF THE CODE AND (II) BUT FOR THIS
SUBSECTION (E), WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF
THE CODE, THEN THE EXECUTIVE’S BENEFITS UNDER THIS AGREEMENT SHALL BE PAYABLE
EITHER (1) IN FULL, OR (2) AS TO SUCH LESSER AMOUNT WHICH WOULD RESULT IN NO
PORTION OF THE SUCH BENEFITS BEING SUBJECT TO EXCISE TAX UNDER SECTION 4999 OF
THE CODE, WHICHEVER OF THE FOREGOING AMOUNTS, TAKING INTO ACCOUNT THE APPLICABLE
FEDERAL, STATE AND LOCAL INCOME TAXES AND THE EXCISE TAX IMPOSED BY
SECTION 4999, RESULTS IN THE RECEIPT BY THE EXECUTIVE ON AN AFTER-TAX BASIS, OF
THE GREATEST AMOUNT OF BENEFITS UNDER THIS AGREEMENT, NOTWITHSTANDING THAT ALL
OR SOME PORTION OF SUCH BENEFITS MAY BE TAXABLE UNDER SECTION 4999 OF THE CODE. 
UNLESS EXECUTIVE AND THE COMPANY AGREE OTHERWISE IN WRITING, THE DETERMINATION
OF EXECUTIVE’S EXCISE TAX LIABILITY, IF ANY, AND THE AMOUNT, IF ANY, REQUIRED TO
BE PAID UNDER THIS SUBSECTION (E) WILL BE MADE IN WRITING BY THE INDEPENDENT
AUDITORS WHO ARE PRIMARILY USED BY THE COMPANY IMMEDIATELY PRIOR TO THE CHANGE
OF CONTROL (THE “ACCOUNTANTS”).  FOR PURPOSES OF MAKING THE CALCULATIONS
REQUIRED BY THIS

 

4

--------------------------------------------------------------------------------


 


SUBSECTION (E), THE ACCOUNTANTS MAY MAKE REASONABLE ASSUMPTIONS AND
APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD
FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS 280G AND 4999 OF
THE CODE.  EXECUTIVE AND THE COMPANY AGREE TO FURNISH SUCH INFORMATION AND
DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY REQUEST IN ORDER TO MAKE A
DETERMINATION UNDER THIS SUBSECTION (E).  THE COMPANY WILL BEAR ALL COSTS THE
ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY CALCULATIONS
CONTEMPLATED BY THIS SUBSECTION (E).


 


(F)                                   CHANGE IN CONTROL DEFINITION.  FOR
PURPOSES OF THIS AGREEMENT, “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY
OF THE FOLLOWING EVENTS:  (I) THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF
THE COMPANY WITH OR INTO ANOTHER ENTITY OR ANY OTHER CORPORATE REORGANIZATION,
IF PERSONS WHO WERE NOT STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
MERGER, CONSOLIDATION OR OTHER REORGANIZATION OWN IMMEDIATELY AFTER SUCH MERGER,
CONSOLIDATION OR OTHER REORGANIZATION 50% OR MORE OF THE VOTING POWER OF THE
OUTSTANDING SECURITIES OF EACH OF (A) THE CONTINUING OR SURVIVING ENTITY AND
(B) ANY DIRECT OR INDIRECT PARENT CORPORATION OF SUCH CONTINUING OR SURVIVING
ENTITY, (II) THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL
OF THE COMPANY’S ASSETS, (III) THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY,
OR IF STOCKHOLDER APPROVAL IS NOT REQUIRED, APPROVAL BY THE BOARD, OF A PLAN OF
COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR (IV) SOLELY WITH RESPECT
TO DETERMINING THE TREATMENT OF COMPENSATORY EQUITY UNDER THE TERMS OF THIS
AGREEMENT, THE TERMS OF ANY APPLICABLE DEFINITION PROVIDED BY THE PLAN OR OTHER
COMPANY EQUITY INCENTIVE PLAN OR ARRANGEMENT.  A TRANSACTION SHALL NOT
CONSTITUTE A CHANGE IN CONTROL IF ITS SOLE PURPOSE IS TO CHANGE THE STATE OF THE
COMPANY’S INCORPORATION OR TO CREATE A HOLDING COMPANY THAT WILL BE OWNED IN
SUBSTANTIALLY THE SAME PROPORTIONS BY THE PERSONS WHO HELD THE COMPANY’S
SECURITIES IMMEDIATELY BEFORE SUCH TRANSACTION.


 


(G)                                  CAUSE DEFINITION.  FOR PURPOSES OF THIS
AGREEMENT, “CAUSE” SHALL MEAN (I) EXECUTIVE’S MATERIAL BREACH OF THIS AGREEMENT
THAT IS NOT CORRECTED WITHIN A 30 DAY CORRECTION PERIOD THAT BEGINS UPON
DELIVERY TO EXECUTIVE OF A WRITTEN DEMAND FROM THE BOARD THAT DESCRIBES THE
BASIS FOR THE BOARD’S BELIEF THAT EXECUTIVE HAS MATERIALLY BREACHED THIS
AGREEMENT; (II) ANY WILLFUL ACT OF FRAUD OR DISHONESTY THAT CAUSES MATERIAL
DAMAGE TO THE COMPANY; (III) ANY WILLFUL VIOLATION OF THE COMPANY’S INSIDER
TRADING POLICY; (IV) ANY WILLFUL VIOLATION OF THE COMPANY’S CONFLICT OF INTEREST
POLICIES; (V) ANY WILLFUL UNAUTHORIZED USE OR DISCLOSURE OF TRADE SECRETS OR
OTHER CONFIDENTIAL INFORMATION; OR (VI) EXECUTIVE’S CONVICTION OF A FELONY.


 

The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of Executive’s
Employment, but it is an exclusive list of the acts or omissions that shall be
considered “Cause” for the termination of Executive’s Employment by the Company.

 


(H)                                 GOOD REASON DEFINITION.  FOR ALL PURPOSES
UNDER THIS AGREEMENT, “GOOD REASON” SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING, WITHOUT EXECUTIVE’S EXPRESS WRITTEN CONSENT: (I) A SUBSTANTIAL
REDUCTION OF EXECUTIVE’S DUTIES OR RESPONSIBILITIES; (II) A REDUCTION IN
EXECUTIVE’S BASE SALARY OR TARGET BONUS OTHER THAN A ONE-TIME REDUCTION (NOT
EXCEEDING 10% IN THE AGGREGATE) THAT ALSO IS APPLIED TO SUBSTANTIALLY ALL OTHER
EXECUTIVE OFFICERS OF THE COMPANY ON THE CEO’S WRITTEN RECOMMENDATION OR WRITTEN
APPROVAL IF EXECUTIVE’S REDUCTION IS SUBSTANTIALLY PROPORTIONATE TO, OR NO
GREATER THAN, THE REDUCTION APPLIED TO

 

5

--------------------------------------------------------------------------------


 


SUBSTANTIALLY ALL OTHER EXECUTIVE OFFICERS; (III) THE COMPANY’S MATERIAL BREACH
OF THIS AGREEMENT INCLUDING WITHOUT LIMITATION THE FAILURE TO TIMELY PROVIDE
EXECUTIVE THE CASH COMPENSATION, EQUITY COMPENSATION AND/OR EMPLOYEE BENEFITS
SPECIFIED UNDER THIS AGREEMENT; OR (IV) THE COMPANY REQUIRING EXECUTIVE TO
RELOCATE HIS PRINCIPAL PLACE OF BUSINESS OR THE COMPANY RELOCATING ITS
HEADQUARTERS, IN EITHER CASE TO A FACILITY OR LOCATION OUTSIDE OF A 30 MILE
RADIUS FROM EXECUTIVE’S CURRENT PRINCIPAL PLACE OF EMPLOYMENT; PROVIDED,
HOWEVER, THAT EXECUTIVE WILL ONLY HAVE GOOD REASON IF THE EVENT OR CIRCUMSTANCES
CONSTITUTING GOOD REASON SPECIFIED IN ANY OF THE PRECEDING CLAUSES IS NOT CURED
OR OTHERWISE REMEDIED TO THE EXECUTIVE’S SATISFACTION WITHIN 30 DAYS AFTER
EXECUTIVE GIVES WRITTEN NOTICE TO THE BOARD.


 


(I)                                     INVOLUNTARY TERMINATION DEFINITION.  FOR
ALL PURPOSES UNDER THIS AGREEMENT, “INVOLUNTARY TERMINATION” SHALL MEAN ANY OF
THE FOLLOWING THAT OCCUR WITHOUT EXECUTIVE’S PRIOR WRITTEN CONSENT: 
(I) TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY WITHOUT CAUSE, OR
(II) EXECUTIVE’S RESIGNATION OF EMPLOYMENT FOR GOOD REASON.


 


7.                                      SUCCESSORS.


 


(A)                                 COMPANY’S SUCCESSORS.  THIS AGREEMENT SHALL
BE BINDING UPON ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT AND WHETHER BY
PURCHASE, LEASE, MERGER, CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR ASSETS.  FOR ALL PURPOSES
UNDER THIS AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE
COMPANY’S BUSINESS AND/OR ASSETS WHICH BECOMES BOUND BY THIS AGREEMENT.


 


(B)                                 EXECUTIVE’S SUCCESSORS.  THIS AGREEMENT AND
ALL RIGHTS OF THE EXECUTIVE HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE
ENFORCEABLE BY, THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.


 


8.                                      CONDITIONS TO RECEIPT OF SEVERANCE; NO
DUTY TO MITIGATE.


 


(A)                                 SEPARATION AGREEMENT AND RELEASE OF CLAIMS. 
THE RECEIPT OF ANY SEVERANCE BENEFITS PURSUANT TO SECTION 6 WILL BE SUBJECT TO
EXECUTIVE SIGNING AND NOT REVOKING A SEPARATION AGREEMENT AND RELEASE OF CLAIMS
IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A, BUT WITH ANY APPROPRIATE
MODIFICATIONS, REFLECTING CHANGES IN APPLICABLE LAW, AS IS NECESSARY OR
APPROPRIATE TO PROVIDE THE COMPANY WITH THE PROTECTION IT WOULD HAVE IF THE
RELEASE WERE EXECUTED AS OF THE START DATE.  NO SEVERANCE BENEFITS WILL BE PAID
OR PROVIDED UNTIL THE SEPARATION AGREEMENT AND RELEASE AGREEMENT BECOMES
EFFECTIVE.


 


(B)                                 NON-SOLICITATION AND NON-COMPETITION.  THE
RECEIPT OF ANY SEVERANCE BENEFITS WILL BE SUBJECT TO THE EXECUTIVE AGREEING THAT
DURING EMPLOYMENT AND FOR THE 12 MONTH PERIOD AFTER THE TERMINATION DATE (THE
“CONTINUANCE PERIOD”), THE EXECUTIVE WILL NOT (I) SOLICIT ANY EMPLOYEE OF THE
COMPANY FOR EMPLOYMENT OTHER THAN AT THE COMPANY, OR (II) DIRECTLY OR INDIRECTLY
ENGAGE IN, HAVE ANY OWNERSHIP INTEREST IN OR PARTICIPATE IN ANY ENTITY THAT AS
OF THE TERMINATION DATE, DIRECTLY COMPETES WITH THE COMPANY IN ANY SUBSTANTIAL
BUSINESS OF THE COMPANY OR ANY BUSINESS REASONABLY EXPECTED TO BECOME A
SUBSTANTIAL BUSINESS (I.E., AT LEAST 5% OF THE COMPANY’S GROSS REVENUES) OF THE
COMPANY DURING THE CONTINUANCE PERIOD. 

 

6

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF SECTION 8(B)(II) SHALL NOT BE
APPLICABLE TO EXECUTIVE ON OR AFTER A CHANGE IN CONTROL.  THE EXECUTIVE’S
PASSIVE OWNERSHIP OF NOT MORE THAN 1% OF ANY PUBLICLY TRADED COMPANY AND/OR 5%
OWNERSHIP OF ANY PRIVATELY HELD COMPANY WILL NOT CONSTITUTE A BREACH OF THIS
SUBSECTION (B).


 


(C)                                  NON-DISPARAGEMENT.  DURING EMPLOYMENT AND
THE CONTINUANCE PERIOD, THE EXECUTIVE WILL NOT KNOWINGLY PUBLICLY DISPARAGE,
CRITICIZE, OR OTHERWISE MAKE ANY DEROGATORY STATEMENTS REGARDING THE COMPANY,
ITS DIRECTORS, OR ITS OFFICERS.  THE COMPANY’S THEN AND FUTURE DIRECTORS WILL
NOT KNOWINGLY PUBLICLY DISPARAGE, CRITICIZE, OR OTHERWISE MAKE ANY DEROGATORY
STATEMENTS REGARDING THE EXECUTIVE DURING HIS EMPLOYMENT OR THE CONTINUANCE
PERIOD.  THE COMPANY WILL ALSO INSTRUCT ITS OFFICERS TO NOT KNOWINGLY PUBLICLY
DISPARAGE, CRITICIZE, OR OTHERWISE MAKE ANY DEROGATORY STATEMENTS REGARDING THE
EXECUTIVE DURING HIS EMPLOYMENT OR THE CONTINUANCE PERIOD.  NOTWITHSTANDING THE
FOREGOING, NOTHING CONTAINED IN THIS AGREEMENT WILL BE DEEMED TO RESTRICT THE
EXECUTIVE, THE COMPANY OR ANY OF THE COMPANY’S CURRENT OR FORMER OFFICERS AND/OR
DIRECTORS FROM PROVIDING INFORMATION TO ANY GOVERNMENTAL OR REGULATORY AGENCY
(OR IN ANY WAY LIMIT THE CONTENT OF SUCH INFORMATION) TO THE EXTENT THEY ARE
REQUESTED OR REQUIRED TO PROVIDE SUCH INFORMATION PURSUANT TO ANY APPLICABLE LAW
OR REGULATION.


 


(D)                                 NO DUTY TO MITIGATE.  NO PAYMENTS OR
BENEFITS PROVIDED TO EXECUTIVE (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 6(B))
SHALL BE SUBJECT TO MITIGATION OR OFFSET.


 


9.                                      MISCELLANEOUS PROVISIONS.


 


(A)                                 INDEMNIFICATION.  THE COMPANY SHALL
INDEMNIFY EXECUTIVE TO THE MAXIMUM EXTENT PERMITTED BY ANY APPLICABLE
INDEMNIFICATION AGREEMENT, APPLICABLE LAW AND THE COMPANY’S BYLAWS WITH RESPECT
TO EXECUTIVE’S SERVICE (INCLUDING TIMELY ADVANCING AND/OR REIMBURSING COSTS AS
INCURRED BY EXECUTIVE) AND THE EXECUTIVE SHALL ALSO BE COVERED UNDER A DIRECTORS
AND OFFICERS LIABILITY INSURANCE POLICY(IES) PAID FOR BY THE COMPANY.


 


(B)                                 NOTICE.  NOTICES AND ALL OTHER
COMMUNICATIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY
OVERNIGHT COURIER, U.S. REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED
AND POSTAGE PREPAID.  IN THE CASE OF THE EXECUTIVE, MAILED NOTICES SHALL BE
ADDRESSED TO HIM AT THE HOME ADDRESS THAT HE MOST RECENTLY COMMUNICATED TO THE
COMPANY IN WRITING.  IN THE CASE OF THE COMPANY, MAILED NOTICES SHALL BE
ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO
THE ATTENTION OF ITS CEO.


 


(C)                                  ARBITRATION.  THE COMPANY AND EXECUTIVE
AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THE
EXECUTIVE’S EMPLOYMENT, EXECUTIVE’S SERVICE, OR EXECUTIVE’S COMPENSATION AND
BENEFITS, THEIR INTERPRETATION AND ANY OF THE MATTERS HEREIN RELEASED, WILL BE
SUBJECT TO BINDING ARBITRATION IN PORTLAND, OREGON BEFORE THE AMERICAN
ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES.  THE COMPANY AND THE EXECUTIVE AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION WILL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE COMPANY AND THE
EXECUTIVE HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM
RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.  THIS SUBSECTION (C) WILL NOT
PREVENT EITHER

 

7

--------------------------------------------------------------------------------


 


PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY
COURT HAVING JURISDICTION OVER THE COMPANY OR THE EXECUTIVE AND THE SUBJECT
MATTER OF THEIR DISPUTE RELATING TO EXECUTIVE’S OBLIGATIONS UNDER THIS
AGREEMENT.  THE COMPANY SHALL BE RESPONSIBLE FOR TIMELY PAYING FOR ALL
ARBITRATION AND LEGAL FEES INCURRED BY BOTH PARTIES AS SUCH COSTS ARE INCURRED,
PROVIDED, HOWEVER THAT IF (I) THE EXECUTIVE INITIATES THE ARBITRATION PROCEEDING
AND (II) THE COMPANY PREVAILS IN SUCH ARBITRATION THAT WAS INITIATED BY THE
EXECUTIVE, THEN EACH SIDE SHALL BE RESPONSIBLE FOR PAYING FOR THEIR OWN COSTS.


 


(D)                                 MODIFICATIONS AND WAIVERS.  NO PROVISION OF
THIS AGREEMENT SHALL BE MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION,
WAIVER OR DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY THE EXECUTIVE AND BY
AN AUTHORIZED OFFICER OF THE COMPANY (OTHER THAN THE EXECUTIVE).  NO WAIVER BY
EITHER PARTY OF ANY BREACH OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION
OF THIS AGREEMENT BY THE OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER
CONDITION OR PROVISION OR OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.


 


(E)                                  WHOLE AGREEMENT.  THIS AGREEMENT CONTAINS
THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY OTHER AGREEMENTS, REPRESENTATIONS OR UNDERSTANDINGS
(WHETHER ORAL OR WRITTEN AND WHETHER EXPRESS OR IMPLIED) WITH RESPECT TO THE
SUBJECT MATTER HEREOF.  IN THE EVENT OF ANY CONFLICT IN TERMS BETWEEN THIS
AGREEMENT AND/OR THE PLAN AND/OR ANY AGREEMENT EXECUTED BY AND BETWEEN EXECUTIVE
AND THE COMPANY, THE TERMS OF THIS AGREEMENT SHALL PREVAIL AND GOVERN.


 


(F)                                   LEGAL FEES.  EACH PARTY SHALL PAY ITS OWN
LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION AND
EXECUTION OF THIS AGREEMENT.


 


(G)                                  WITHHOLDING TAXES.  ALL PAYMENTS MADE UNDER
THIS AGREEMENT SHALL BE SUBJECT TO REDUCTION TO REFLECT TAXES OR OTHER CHARGES
REQUIRED TO BE WITHHELD BY LAW.


 


(H)                                 CHOICE OF LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF OREGON (EXCEPT THEIR PROVISIONS GOVERNING THE CHOICE
OF LAW).


 


(I)                                     SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


(J)                                    CODE SECTION 409A.  THE COMPANY AND THE
EXECUTIVE AGREE TO WORK TOGETHER IN GOOD FAITH TO CONSIDER AMENDMENTS TO THIS
AGREEMENT NECESSARY OR APPROPRIATE TO AVOID IMPOSITION OF ANY ADDITIONAL TAX OR
INCOME RECOGNITION PRIOR TO ACTUAL PAYMENT TO EXECUTIVE UNDER CODE SECTION 409A
AND ANY TEMPORARY OR FINAL TREASURY REGULATIONS AND INTERNAL REVENUE SERVICE
GUIDANCE THEREUNDER.


 


(K)                                 NO ASSIGNMENT.  THIS AGREEMENT AND ALL
RIGHTS AND OBLIGATIONS OF THE EXECUTIVE HEREUNDER ARE PERSONAL TO THE EXECUTIVE
AND MAY NOT BE TRANSFERRED OR ASSIGNED BY THE EXECUTIVE AT ANY TIME.  THE
COMPANY MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT TO ANY

 

8

--------------------------------------------------------------------------------


 


ENTITY THAT EXPRESSLY IN WRITING ASSUMES THE COMPANY’S OBLIGATIONS HEREUNDER IN
CONNECTION WITH ANY SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS TO SUCH ENTITY.


 


(L)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Start Date.

 

 

 

/s/ Stephen M. Donovan

 

Stephen M. Donovan

 

 

 

 

 

LATTICE SEMICONDUCTOR CORPORATION

 

 

 

 

 

By

/s/ Stephen A. Skaggs

 

 

 

 

Title:

 President & CEO

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

RECITALS

 

This Separation Agreement and Release (“Agreement”) is made by and between
Stephen M. Donovan (“Employee”) and Lattice Semiconductor Corporation (the
“Company”) (jointly referred to as the “Parties”):

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, the Company and Employee entered into an Employment Agreement dated
November 1, 2005 (the “Employment Agreement”);

 

WHEREAS, the Parties agree that Employee’s employment with the Company will
terminate on                            (the “Termination Date”);

 

WHEREAS, the Company and Employee entered into an Employee Agreement dated
[                  ] regarding Confidential Information (the “Confidentiality
Agreement”);

 

WHEREAS, the Company and Employee entered into an Indemnification Agreement,
dated [                  ], regarding Employee’s rights to indemnification (the
“Indemnification Agreement”);

 

WHEREAS, Employee is a participant, or is eligible to participate, in the
Company’s Executive Deferred Compensation Plan dated [                  ], as
amended, regarding Employee’s rights to receive deferred compensation (the
“Deferred Compensation Plan”);

 

WHEREAS, the Company and Employee entered into Stock Option Agreements dated
[        ] granting Employee the option to purchase shares of the Company’s
common stock subject to the terms and conditions of the Company’s Stock Option
Plan(s) and the Stock Option Agreements (the “Stock Agreements”);

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company as defined herein, arising out of, or related to, Employee’s
employment with, or separation from, the Company;

 

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

COVENANTS

 


1.                                      CONSIDERATION.


 


(A)                                 PURSUANT TO SECTION 8(A) OF THE EMPLOYMENT
AGREEMENT, EMPLOYEE’S RECEIPT OF SEVERANCE IS SUBJECT TO EMPLOYEE EXECUTING AND
NOT REVOKING THIS RELEASE.  IN CONSIDERATION OF EMPLOYEE EXECUTING AND NOT
REVOKING THIS RELEASE, THE COMPANY AGREES TO

 

10

--------------------------------------------------------------------------------


 


PAY (OR PROVIDE, AS APPLICABLE) EMPLOYEE A CASH PAYMENT OF $                 ON
THE EFFECTIVE DATE AND ALSO THE BENEFITS SPECIFIED IN THE EMPLOYMENT AGREEMENT. 
EMPLOYEE ACKNOWLEDGES THAT SUCH CASH PAYMENT AND THE PROVISION OF SUCH BENEFITS
WILL BE IN FULL SATISFACTION OF THE PAYMENTS AND OBLIGATIONS PROVIDED UNDER THE
EMPLOYMENT AGREEMENT AND HE WILL NOT BE ENTITLED TO ANY ADDITIONAL SALARY,
WAGES, BONUSES, ACCRUED VACATION, HOUSING ALLOWANCES, RELOCATION COSTS,
INTEREST, SEVERANCE, STOCK, STOCK OPTIONS, OUTPLACEMENT COSTS, FEES, COMMISSIONS
OR ANY OTHER BENEFITS AND COMPENSATION, EXCEPT AS PROVIDED IN ANY COMPANY
EMPLOYEE WELFARE OR PENSION BENEFIT PLANS AS DEFINED BY THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) (SUCH PLANS, THE “BENEFIT
PLANS”), THIS AGREEMENT, THE INDEMNIFICATION AGREEMENT, THE DEFERRED
COMPENSATION PLAN AND/OR THE STOCK AGREEMENTS.


 


(B)                                 STOCK.  EMPLOYEE ACKNOWLEDGES THAT AS OF THE
TERMINATION DATE, AND AFTER TAKING INTO ACCOUNT ANY ACCELERATED VESTING PROVIDED
BY THE EMPLOYMENT AGREEMENT OR STOCK AGREEMENTS, HE WILL THEN HOLD VESTED STOCK
OPTIONS TO ACQUIRE [             ] SHARES OF COMPANY COMMON STOCK AND NO MORE. 
THE EXERCISE OF ANY STOCK OPTIONS SHALL CONTINUE TO BE SUBJECT TO THE TERMS AND
CONDITIONS OF THE STOCK AGREEMENTS AND THE EMPLOYMENT AGREEMENT.


 


(C)                                  BENEFITS.  EMPLOYEE’S HEALTH INSURANCE
BENEFITS WILL CEASE ON THE LAST DAY OF THE MONTH OF THE TERMINATION DATE,
SUBJECT TO EMPLOYEE’S RIGHT TO CONTINUE HIS HEALTH INSURANCE AS PROVIDED IN THE
EMPLOYMENT AGREEMENT (WITH SUCH PREMIUMS TO BE PAID BY THE COMPANY AS PROVIDED
IN THE EMPLOYMENT AGREEMENT).  SUBJECT TO THE EMPLOYMENT AGREEMENT, THE DEFERRED
COMPENSATION PLAN, THE INDEMNIFICATION AGREEMENT, THE STOCK AGREEMENTS AND/OR
THE BENEFIT PLANS, EMPLOYEE’S PARTICIPATION IN ALL OTHER BENEFITS AND INCIDENTS
OF EMPLOYMENT (INCLUDING, BUT NOT LIMITED TO, THE ACCRUAL OF VACATION AND PAID
TIME OFF, AND THE VESTING OF STOCK OPTIONS) WILL CEASE ON THE TERMINATION DATE.


 


2.                                      CONFIDENTIAL INFORMATION.  EMPLOYEE
SHALL CONTINUE TO COMPLY WITH THE TERMS AND CONDITIONS OF THE CONFIDENTIALITY
AGREEMENT, AND MAINTAIN THE CONFIDENTIALITY OF ALL OF THE COMPANY’S CONFIDENTIAL
AND PROPRIETARY INFORMATION.  EMPLOYEE ALSO SHALL RETURN TO THE COMPANY ALL OF
THE COMPANY’S PROPERTY, INCLUDING ALL CONFIDENTIAL AND PROPRIETARY INFORMATION,
IN EMPLOYEE’S POSSESSION, ON OR BEFORE THE EFFECTIVE DATE.


 


3.                                      RELEASE OF CLAIMS.  EMPLOYEE AGREES THAT
THE FOREGOING CONSIDERATION REPRESENTS SETTLEMENT IN FULL OF ALL OUTSTANDING
OBLIGATIONS OWED TO EMPLOYEE BY THE COMPANY.  EMPLOYEE, ON HIS OWN BEHALF AND ON
BEHALF OF HIS RESPECTIVE HEIRS, FAMILY MEMBERS, EXECUTORS, AGENTS, AND ASSIGNS,
HEREBY FULLY AND FOREVER RELEASES THE COMPANY AND ITS CURRENT AND FORMER:
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, INVESTORS, ATTORNEYS, SHAREHOLDERS,
ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES, PREDECESSOR AND SUCCESSOR
CORPORATIONS AND ASSIGNS (THE “RELEASEES”) FROM, AND AGREES NOT TO SUE
CONCERNING, ANY CLAIM, DUTY, OBLIGATION OR CAUSE OF ACTION RELATING TO ANY
MATTERS OF ANY KIND ARISING OUT OF OR RELATING TO HIS EMPLOYMENT BY THE COMPANY
(EXCEPT AS PROVIDED IN THE EMPLOYMENT AGREEMENT), OR HIS SERVICE AS AN OFFICER
OF THE COMPANY AND/OR A DIRECTOR OF THE COMPANY, WHETHER PRESENTLY KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT EMPLOYEE MAY POSSESS ARISING FROM ANY
OMISSIONS, ACTS OR FACTS THAT HAVE OCCURRED UP UNTIL AND INCLUDING THE EFFECTIVE
DATE, EXCLUDING THE “EXCLUDED CLAIMS” (AS DEFINED BELOW) AND INCLUDING, WITHOUT
LIMITATION:

 

11

--------------------------------------------------------------------------------


 


(A)                                 ANY AND ALL CLAIMS RELATING TO OR ARISING
FROM EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, OR THE TERMINATION OF THAT
EMPLOYMENT;


 


(B)                                 ANY AND ALL CLAIMS RELATING TO, OR ARISING
FROM, EMPLOYEE’S RIGHT TO PURCHASE, OR ACTUAL PURCHASE OF, SHARES OF COMPANY
STOCK, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS FOR FRAUD, MISREPRESENTATION,
BREACH OF FIDUCIARY DUTY, BREACH OF DUTY UNDER APPLICABLE STATE CORPORATE LAW,
AND SECURITIES FRAUD UNDER ANY STATE OR FEDERAL LAW;


 


(C)                                  ANY AND ALL CLAIMS UNDER THE LAW OF ANY
JURISDICTION, INCLUDING, BUT NOT LIMITED TO, WRONGFUL DISCHARGE OF EMPLOYMENT;
CONSTRUCTIVE DISCHARGE FROM EMPLOYMENT; TERMINATION IN VIOLATION OF PUBLIC
POLICY; DISCRIMINATION; BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF
A COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; PROMISSORY
ESTOPPEL; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT
OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH
CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; UNFAIR BUSINESS PRACTICES;
DEFAMATION; LIBEL; SLANDER; NEGLIGENCE; PERSONAL INJURY; ASSAULT; BATTERY;
INVASION OF PRIVACY; FALSE IMPRISONMENT; AND CONVERSION;


 


(D)                                 ANY AND ALL CLAIMS FOR VIOLATION OF ANY
FEDERAL, STATE OR MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964; THE CIVIL RIGHTS ACT OF 1991; THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967; THE AMERICANS WITH DISABILITIES ACT OF
1990; THE FAIR LABOR STANDARDS ACT; ERISA; THE WORKER ADJUSTMENT AND RETRAINING
NOTIFICATION ACT; THE OLDER WORKERS BENEFIT PROTECTION ACT; THE FAMILY AND
MEDICAL LEAVE ACT; AND THE FAIR CREDIT REPORTING ACT;


 


(E)                                  ANY AND ALL CLAIMS FOR VIOLATION OF THE
FEDERAL, OR ANY STATE, CONSTITUTION;


 


(F)                                   ANY AND ALL CLAIMS ARISING OUT OF ANY
OTHER LAWS AND REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION;
AND


 


(G)                                  ANY AND ALL CLAIMS FOR ATTORNEY FEES AND
COSTS.


 

For purposes of this Agreement, the “Excluded Claims” shall include any claims
pursuant to the Benefit Plans, the Deferred Compensation Plan, the
Indemnification Agreement, the right to receive an excise tax gross-up under
Section 6(e) of the Employment Agreement, the non-disparagement clause of
Section 8(c) of the Employment Agreement, the right to indemnification under
Section 9(a) of the Employment Agreement, the Code Section 409A clause of
Section 9(j) of the Employment Agreement, and any right to exercise stock
options pursuant to the relevant provisions of the Stock Agreements.

 


4.                                      ACKNOWLEDGEMENT OF WAIVER OF CLAIMS
UNDER ADEA.  EMPLOYEE ACKNOWLEDGES THAT HE IS WAIVING AND RELEASING ANY RIGHTS
HE MAY HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”) AND
THAT THIS WAIVER AND RELEASE IS KNOWING AND VOLUNTARY.  EMPLOYEE AND THE COMPANY
AGREE THAT THIS WAIVER AND RELEASE DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT
MAY ARISE UNDER THE ADEA AFTER THE EFFECTIVE DATE.  EMPLOYEE ACKNOWLEDGES THAT
THE CONSIDERATION GIVEN FOR THIS WAIVER AND RELEASE AGREEMENT IS IN ADDITION TO

 

12

--------------------------------------------------------------------------------


 


ANYTHING OF VALUE TO WHICH EMPLOYEE WAS ALREADY ENTITLED.  EMPLOYEE FURTHER
ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THIS WRITING THAT:


 


(A)                                 HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS RELEASE;


 


(B)                                 HE HAS UP TO TWENTY-ONE (21) DAYS WITHIN
WHICH TO CONSIDER THIS RELEASE;


 


(C)                                  HE HAS SEVEN (7) DAYS FOLLOWING HIS
EXECUTION OF THIS RELEASE TO REVOKE THIS RELEASE;


 


(D)                                 THIS ADEA WAIVER SHALL NOT BE EFFECTIVE
UNTIL THE REVOCATION PERIOD HAS EXPIRED; AND,


 


(E)                                  NOTHING IN THIS RELEASE PREVENTS OR
PRECLUDES EMPLOYEE FROM CHALLENGING OR SEEKING A DETERMINATION IN GOOD FAITH OF
THE VALIDITY OF THIS WAIVER UNDER THE ADEA, NOR DOES IT IMPOSE ANY CONDITION
PRECEDENT, PENALTIES OR COSTS FOR DOING SO, UNLESS SPECIFICALLY AUTHORIZED BY
FEDERAL LAW.


 


5.                                      UNKNOWN CLAIMS.  THE PARTIES REPRESENT
THAT THEY ARE NOT AWARE OF ANY CLAIM BY EITHER OF THEM OTHER THAN THE CLAIMS
THAT ARE RELEASED BY THIS RELEASE.  EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN
ADVISED BY LEGAL COUNSEL AND ARE FAMILIAR WITH THE PRINCIPLE THAT A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE RELEASEE.  EMPLOYEE, BEING
AWARE OF SAID PRINCIPLE, AGREE TO EXPRESSLY WAIVE ANY RIGHTS EMPLOYEE MAY HAVE
TO THAT EFFECT, AS WELL AS UNDER ANY OTHER STATUTE OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.


 


6.                                      APPLICATION FOR EMPLOYMENT.  EMPLOYEE
UNDERSTANDS AND AGREES THAT, AS A CONDITION OF THIS RELEASE, HE SHALL NOT BE
ENTITLED TO ANY EMPLOYMENT WITH THE COMPANY, ITS SUBSIDIARIES, OR ANY SUCCESSOR,
AND HE HEREBY WAIVES ANY ALLEGED RIGHT OF EMPLOYMENT OR RE-EMPLOYMENT WITH THE
COMPANY, ITS SUBSIDIARIES OR RELATED COMPANIES, OR ANY SUCCESSOR.


 


7.                                      NO COOPERATION.  EMPLOYEE AGREES THAT HE
WILL NOT KNOWINGLY COUNSEL OR ASSIST ANY ATTORNEYS OR THEIR CLIENTS IN THE
PRESENTATION OR PROSECUTION OF ANY DISPUTES, DIFFERENCES, GRIEVANCES, CLAIMS,
CHARGES, OR COMPLAINTS BY ANY THIRD PARTY AGAINST ANY OF THE RELEASEES, UNLESS
REQUESTED BY A GOVERNMENTAL AGENCY OR UNLESS UNDER A SUBPOENA OR OTHER COURT
ORDER TO DO SO.  EMPLOYEE AGREES BOTH TO IMMEDIATELY NOTIFY THE COMPANY UPON
RECEIPT OF ANY SUCH SUBPOENA OR COURT ORDER, AND TO FURNISH, WITHIN THREE
(3) BUSINESS DAYS OF ITS RECEIPT, A COPY OF SUCH SUBPOENA OR COURT ORDER TO THE
COMPANY.  IF OTHERWISE APPROACHED BY ANYONE FOR COUNSEL OR ASSISTANCE IN THE
PRESENTATION OR PROSECUTION OF ANY DISPUTES, DIFFERENCES, GRIEVANCES, CLAIMS,
CHARGES, OR COMPLAINTS AGAINST ANY OF THE RELEASEES, EMPLOYEE SHALL STATE NO
MORE THAN THAT HE CANNOT PROVIDE COUNSEL OR ASSISTANCE.


 


8.                                      COSTS.  THE PARTIES SHALL EACH BEAR
THEIR OWN COSTS, EXPERT FEES, ATTORNEY FEES AND OTHER FEES INCURRED IN
CONNECTION WITH THE PREPARATION OF THIS RELEASE.

 

13

--------------------------------------------------------------------------------


 


9.                                      ARBITRATION.  THE PARTIES AGREE THAT ANY
AND ALL DISPUTES ARISING OUT OF, OR RELATING TO, THE TERMS OF THIS RELEASE,
THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT
TO BINDING ARBITRATION AS DESCRIBED IN SECTION 9(C) OF THE EMPLOYMENT AGREEMENT.


 


10.                               NO REPRESENTATIONS.  EACH PARTY REPRESENTS
THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY
READ AND UNDERSTANDS THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS RELEASE. 
NEITHER PARTY HAS RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE
OTHER PARTY HERETO WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS RELEASE.


 


11.                               NO ORAL MODIFICATION.  ANY MODIFICATION OR
AMENDMENT OF THIS RELEASE, OR ADDITIONAL OBLIGATION ASSUMED BY EITHER PARTY IN
CONNECTION WITH THIS RELEASE, SHALL BE EFFECTIVE ONLY IF PLACED IN WRITING AND
SIGNED BY BOTH PARTIES OR THEIR AUTHORIZED REPRESENTATIVES.


 


12.                               ENTIRE AGREEMENT.  THIS RELEASE, THE
EMPLOYMENT AGREEMENT, THE INDEMNIFICATION AGREEMENT, THE DEFERRED COMPENSATION
PLAN, THE BENEFIT PLANS, THE CONFIDENTIALITY AGREEMENT AND THE STOCK AGREEMENTS
REPRESENT THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE COMPANY AND
EMPLOYEE CONCERNING THE SUBJECT MATTER OF THIS RELEASE AND EMPLOYEE’S
RELATIONSHIP WITH THE COMPANY, AND SUPERSEDE AND REPLACE ANY AND ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES CONCERNING THE SUBJECT MATTER
OF THIS RELEASE AND EMPLOYEE’S RELATIONSHIP WITH THE COMPANY.


 


13.                               GOVERNING LAW.  THIS RELEASE SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF OREGON, WITHOUT REGARD FOR CHOICE OF LAW PROVISIONS.


 


14.                               EFFECTIVE DATE.  THIS RELEASE IS ONLY
EFFECTIVE AFTER IT HAS BEEN SIGNED BY BOTH PARTIES AND AFTER EIGHT (8) DAYS HAVE
PASSED FOLLOWING THE DATE EMPLOYEE SIGNED THE AGREEMENT WITHOUT EMPLOYEE
REVOKING THIS AGREEMENT (THE “EFFECTIVE DATE”).


 


15.                               VOLUNTARY EXECUTION OF RELEASE.  THIS RELEASE
IS EXECUTED VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING ALL CLAIMS, AND
WITHOUT ANY DURESS OR UNDUE INFLUENCE BY ANY OF THE PARTIES.  THE PARTIES
ACKNOWLEDGE THAT:


 


(A)                                 THEY HAVE READ THIS RELEASE;


 


(B)                                 THEY HAVE BEEN REPRESENTED IN THE
PREPARATION, NEGOTIATION, AND EXECUTION OF THIS RELEASE BY LEGAL COUNSEL OF
THEIR OWN CHOICE OR THAT THEY HAVE VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;


 


(C)                                  THEY UNDERSTAND THE TERMS AND CONSEQUENCES
OF THIS RELEASE AND OF THE RELEASES IT CONTAINS; AND


 


(D)                                 THEY ARE FULLY AWARE OF THE LEGAL AND
BINDING EFFECT OF THIS RELEASE.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has executed this Release, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:

 

 

 

LATTICE SEMICONDUCTOR CORPORATION

 

 

 

 

 

 

By:

 

 

Date:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

Stephen M. Donovan

 

 

 

15

--------------------------------------------------------------------------------